Citation Nr: 0022404	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant served on active duty from December 12, 1995, 
to January 16, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service 
connection for bilateral retropatellar pain syndrome also 
perfected on appeal was completely resolved by an April 2000 
rating decision which granted entitlement to service 
connection for left and right chondromalacia patella.  
Therefore, the issue listed on the title page of this 
decision is the only issue developed for appellate review.


FINDING OF FACT

The appellant has not provided competent medical evidence 
demonstrating a present diagnosis of PTSD related to active 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service department records include a January 1996 recruit 
evaluation unit narrative summary report, administrative 
separation recommendation, which provided a diagnosis of 
severe PTSD, existing prior to enlistment.  The examiner 
noted that the appellant's clinical history was significant 
for alleged injuries to her knees, nervousness, panic 
attacks, and physical, emotional, and sexual abuse.  It was 
noted she reported she had been sexually molested at age 3 by 
an elderly family acquaintance, raped at age 14 by a friend 
of her brother, and raped at age 16 by her sexually jealous 
and domineering husband.  She also reported she felt severe 
discomfort when she experienced predatory stares from the 
numerous male recruits around her and that she had memories 
and nightmares of her earlier traumatic experiences which 
were severely troubling to her.

In her substantive appeal the appellant stated that the 
diagnosis of PTSD she received in the last days of her 
military training were based upon a majority of questions 
concerning her past.  She expressed her belief that her past 
experiences were totally irrelevant and incomparable to her 
experiences during active service.  She stated she had been 
treated like a "piece of meat" by officers and her fellow 
recruits and that she had been touched and spoken to 
inappropriately.  She reported that as a result of these 
experiences she was unable to socialize in a regular manner, 
had no friends, and experienced traumatic nightmares.  

In a statement in support of the claim dated in January 1999, 
the appellant's stepfather, F.D.K., noted she had been of 
sound mind and body prior to active service but now she was 
not.

During VA examination in September 1999 the appellant 
complained of severe ongoing feelings of depression and 
feelings of anger and resentment about what happened to her 
while in service.  She reported she experienced difficulty 
sleeping with nightmares about events in service and she 
recalled dreams about people in uniform who were much larger 
than she and who were hostile to her.  She also reported 
chronic feelings of anger, irritability, and a need to avoid 
people in general.

The examiner noted the appellant's reported stressor 
information included experiencing turmoil in her barracks, 
feelings that people stared at her, and that people had made 
sexually suggestive contact with her, but noted that she did 
not specifically refer or seem to recall any particular 
incident.  It was also noted that she reported people in her 
separation unit had been beaten but that she specifically 
denied anything happen to her.  The examiner stated that the 
appellant was upset that the psychological examiner at the 
time of her separation from service, as well as the present 
interview, pursued subjects about her past experiences of 
sexual abuse, and noted that she stated those events were of 
no importance to her in any way.  It was the examiner's 
opinion that all of the criteria for a diagnosis of PTSD had 
not been met.  Diagnoses were deferred for psychological 
testing.

In a November 1999 addendum the examiner provided an Axis I 
diagnosis of dysthymic disorder and an Axis II diagnosis of 
personality disorder, not otherwise specified, with prominent 
borderline and histrionic features.  It was noted that 
psychological testing supported the previous impression that 
a diagnosis of PTSD was not warranted.  

During a November 1999 psychological assessment interview the 
appellant stated the diagnosis provided by the service 
department psychiatrist prior to her separation had been 
unfairly obtained because he made her discuss aspects of her 
life she did not want to divulge.  The examiner noted the 
psychological assessment data suggested the presence of 
depression and anxiety, as well as characterological 
difficulties.  The Axis I diagnoses included rule out alcohol 
abuse, dysthymic disorder, and anxiety disorder, not 
otherwise specified.  An Axis II diagnosis of personality 
disorder, not otherwise specified, with dependent, 
histrionic, passive, and borderline features was provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In this case, the veteran has submitted no medical evidence 
demonstrating a present diagnosis of PTSD related to active 
service.  Although the service department administrative 
separation recommendation report included a diagnosis of 
PTSD, the examiner found the disorder existed prior to the 
appellant's enlistment.  There is no competent evidence 
indicating that a pre-existing disorder was aggravated by 
active service.  Subsequent VA examination and psychological 
testing found a diagnosis of PTSD was not warranted.

The only evidence of PTSD related to active service is the 
appellant's own opinion.  While she is competent to testify 
as to symptoms she experiences, she is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Consequently, the Board finds the 
appellant has not submitted evidence of a well-grounded claim 
for service connection for PTSD.  See 38 U.S.C.A. § 5107(a).

As the evidence of record includes no diagnosis of PTSD 
related to any claimed stressor during active service, the 
Board finds additional development for verification of a 
reported stressor is not warranted.  But see Patton v. West, 
12 Vet. App. 272 (1999); VA Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, Paragraph 5.14(c).  

The Board further finds the appellant has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Court has held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for PTSD is denied as not 
well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

- 3 -



- 1 -


